DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-13, 16-19, 25, 27, 28 and 30-32 are pending in the instant invention.  According to the Amendments, filed June 17, 2020, claims 4-12, 18, 19, 25, 27, 30 and 32 were amended and claims 14, 15, 20-24, 26 and 29 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/IB2018/001573, filed December 19, 2018, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/607,353, filed December 19, 2017.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, without traverse, in the reply filed on November 26, 2021, is acknowledged: a) Group II - claims 1, 10, 11, 16 and 19; and b) substituted [1,2,4]triazolo[4,3-c]-quinazoline of Formula (I) - p. 10, Scheme 1, Compound 12, shown to the right below, and hereafter referred to as 9-benzyl-2-(p-tolyl)-2,6-dihydro-[1,2,4]triazolo[4,3-c]quinazoline-3,5-dione, where R1 = -CH2Ph; R2 = -H; and R3 = -CH3.  Claims 1, 10, 11, 16 and 19 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.
	Similarly, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	Likewise, the inventor or joint inventor should further note that the elected species, shown to the right, was found to be free of the prior art.
	Moreover, the inventor or joint inventor should further note that claims 2-9, 12, 13, 17, 18, 25, 27, 28 and 30-32 were withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected or cancelled invention, there being no allowable generic or linking claim.
	Thus, a first Office action and prosecution on the merits of claims 1, 10, 11, 16 and 19 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly include and/or address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Abstract

	The inventor or joint inventor is reminded of the proper content of an abstract of the disclosure.
	With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
	The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b).
	The examiner suggests incorporating the structure of Formula (I) into the abstract, to overcome this objection.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A process for preparing a compound of Formula (I):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(I)
wherein:

	R1 is halogen, C1-2 alkyl, CF3, C1-3 alkyl-C(O)OH, C1-3 alkyl-phenyl, C1-2 alkyl-pyridyl, C2-3 alkenyl-phenyl, or C2-3 alkynyl-phenyl;
	R2 is hydrogen or halogen; and
	R3 is hydrogen, halogen, or C1-2 alkyl;

wherein the process comprises the following steps:

1)	reacting a compound of Formula (II):


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(II)
	wherein:

	R2 is hydrogen or halogen; and
	R3 is hydrogen, halogen, or C1-2 alkyl;

with a compound of Formula (III):


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(III)

in the presence of cesium carbonate, copper(I) iodide, and dimethylsulfoxide, to form a compound of Formula (IV):


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

(IV)

	wherein:

	R2 is hydrogen or halogen; and
	R3 is hydrogen, halogen, or C1-2 alkyl;

2)	reacting a compound of Formula (V):


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

(V)

with a compound of the following formula:


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale



to form a compound of Formula (VI):


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

(VI);

3)	reacting the compound of Formula (VI) above with a compound of Formula (XI):

R1-Zn-Cl
(XI)
	wherein:

	R1 is halogen, C1-2 alkyl, CF3, C1-3 alkyl-C(O)OH, C1-3 alkyl-phenyl, C1-2 alkyl-pyridyl, C2-3 alkenyl-phenyl, or C2-3 alkynyl-phenyl;

in the presence of palladium(II) acetate and tri-tert-butylphosphonium tetrafluoroborate, to form a compound of Formula (VII):

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

(VII)
	wherein:

	R1 is halogen, C1-2 alkyl, CF3, C1-3 alkyl-C(O)OH, C1-3 alkyl-phenyl, C1-2 alkyl-pyridyl, C2-3 alkenyl-phenyl, or C2-3 alkynyl-phenyl;

4)	reacting the compound of Formula (VII) above with a compound of the following formula:


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
;

in the presence of N,N-diisopropylethylamine, to form a compound of Formula (VIII):

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

(VIII)
	wherein:


	R1 is halogen, C1-2 alkyl, CF3, C1-3 alkyl-C(O)OH, C1-3 alkyl-phenyl, C1-2 alkyl-pyridyl, C2-3 alkenyl-phenyl, or C2-3 alkynyl-phenyl;

5)	reacting the compound of Formula (VIII) above with the compound of Formula (IV):


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

(IV)

wherein:

	R2 is hydrogen or halogen; and
	R3 is hydrogen, halogen, or C1-2 alkyl;

in the presence of N.N-diisopropylethylamine, to form a compound of Formula (IX):


    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

(IX)
wherein:

	R1 is halogen, C1-2 alkyl, CF3, C1-3 alkyl-C(O)OH, C1-3 alkyl-phenyl, C1-2 alkyl-pyridyl, C2-3 alkenyl-phenyl, or C2-3 alkynyl-phenyl;
	R2 is hydrogen or halogen; and
	R3 is hydrogen, halogen, or C1-2 alkyl;


6)	reacting the compound of Formula (IX) above with sodium hydroxide, to form a compound of Formula (X):


    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

(X)
wherein:

	R1 is halogen, C1-2 alkyl, CF3, C1-3 alkyl-C(O)OH, C1-3 alkyl-phenyl, C1-2 alkyl-pyridyl, C2-3 alkenyl-phenyl, or C2-3 alkynyl-phenyl;
	R2 is hydrogen or halogen; and
	R3 is hydrogen, halogen, or C1-2 alkyl; and

7)	reacting the compound of Formula (X) above with acetic acid, to form the compound of Formula (I) above.

	Appropriate correction is required.

	Claim 11 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
The process of claim 1, wherein the compound of Formula (I) is a compound of Formula 12:


    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

12.

	Appropriate correction is required.


	Claim 16 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A process for preparing a compound of Formula 12:

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

12;

wherein the process comprises the following steps:

1)	reacting a compound of Formula 1:


    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale

1;

with a compound of Formula 2:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

2

in the presence of cesium carbonate, copper(I) iodide, and dimethylsulfoxide, to form a compound of Formula 4:


    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale

4;

2)	reacting a compound of Formula 5:


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

5

with a compound of the following formula:


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


to form a compound of Formula 6:


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

6;

3)	reacting the compound of Formula 6 above with a compound of Formula 13:


    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale

13;

in the presence of palladium(II) acetate and tri-tert-butylphosphonium tetrafluoroborate, to form a compound of Formula 8:

    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale

8;

4)	reacting the compound of Formula 8 above with a compound of the following formula:


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
;

in the presence of N,N-diisopropylethylamine, to form a compound of Formula 9:

    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale

9;

5)	reacting the compound of formula 9 above with the compound of Formula 4:


    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
;

in the presence of N.N-diisopropylethylamine, to form a compound of Formula 10:


    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale

10;

6)	reacting the compound of Formula 10 above with sodium hydroxide, to form a compound of Formula 11:


    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale

11; and

7)	reacting the compound of Formula 11 above with acetic acid, to form the compound of Formula 12 above.

	Appropriate correction is required.


Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1, 10 and 11 are rejected under 35 U.S.C. § 112(b) as being incomplete for omitting an essential procedural step, such omission resulting in an indefinite process.  See MPEP § 2172.01.
	The inventor or joint inventor should note that the omitted essential procedural step in the process for the preparation of a substituted [1,2,4]triazolo[4,3-c]quinazoline of the Formula (I), or a pharmaceutically acceptable salt thereof, as recited in claim 1, is the manipulative step which results in the preparation of a pharmaceutically acceptable salt of a substituted [1,2,4]triazolo[4,3-c]quinazoline of the Formula (I).  The claim fails to explicitly recite a manipulative step which results in the preparation of a pharmaceutically acceptable salt of a substituted [1,2,4]triazolo[4,3-c]quinazoline of the Formula (I).  Moreover, the specification fails to provide an adequate standard for ascertaining the requisite degree of a manipulative step which results in the preparation of a pharmaceutically acceptable salt of a substituted [1,2,4]triazolo[4,3-c]quinazoline of the Formula (I).  Consequently, one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the process for the preparation of a substituted [1,2,4]triazolo[4,3-c]quinazoline of the Formula (I), or a pharmaceutically acceptable salt thereof, as recited in claim 1, since the essential manipulative step which results in the preparation of a pharmaceutically acceptable salt of a substituted [1,2,4]triazolo[4,3-c]quinazoline of the Formula (I), is omitted.
	Moreover, the inventor or joint inventor should further note that [A] claim which omits matter disclosed to be essential to the invention, as described in the specification or in other statements of record, may also be rejected under 35 U.S.C. § 112(a) as not enabling.  {See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976); and MPEP § 2164.08(c)}.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 1, 10 and 11 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 1 recites the limitation, phenyl-alkenyl- having 1 to 3 carbon atoms in the alkenyl chain, with respect to R1, where the limitation is implausible, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of a substituted [1,2,4]triazolo[4,3-c]quinazoline of the Formula (I) made by the process for the preparation of a substituted [1,2,4]triazolo[4,3-c]quinazoline of the Formula (I).  Consequently, since incomplete valences are not permitted in the structure of the substituted [1,2,4]triazolo[4,3-c]quinazolines of the Formula (I) made by the process for the preparation of a substituted [1,2,4]triazolo[4,3-c]quinazoline of the Formula (I), an essential portion of the substituted [1,2,4]triazolo[4,3-c]quinazolines of the Formula (I) made by the process for the preparation of a substituted [1,2,4]triazolo[4,3-c]quinazoline of the Formula (I) is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the substituted [1,2,4]triazolo[4,3-c]quinazolines of the Formula (I) made by the process for the preparation of a substituted [1,2,4]triazolo[4,3-c]quinazoline of the Formula (I).  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 1, 10 and 11 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 1 recites the limitations, Formula (II), Formula (IV), Formula (VII), Formula (VIII), Formula (IX), Formula (X), and/or Formula (XI), where R1, R2, and/or R3, respectively, are indefinite, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of a substituted intermediate of the Formula (II), Formula (IV), Formula (VII), Formula (VIII), Formula (IX), Formula (X), and/or Formula (XI), respectively, used in the process for the preparation of a substituted [1,2,4]triazolo[4,3-c]quinazoline of the Formula (I).  Consequently, since incomplete valences are not permitted in the structures of the substituted intermediates of the Formula (II), Formula (IV), Formula (VII), Formula (VIII), Formula (IX), Formula (X), and/or Formula (XI), respectively, used in the process for the preparation of a substituted [1,2,4]triazolo[4,3-c]quinazoline of the Formula (I), an essential portion of the substituted intermediates of the Formula (II), Formula (IV), Formula (VII), Formula (VIII), Formula (IX), Formula (X), and/or Formula (XI), respectively, used in the process for the preparation of a substituted [1,2,4]triazolo[4,3-c]quinazoline of the Formula (I) is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the substituted intermediates of the Formula (II), Formula (IV), Formula (VII), Formula (VIII), Formula (IX), Formula (X), and/or Formula (XI), respectively, used in the process for the preparation of a substituted [1,2,4]triazolo[4,3-c]quinazoline of the Formula (I).  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 1, 10 and 11 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.

	The inventor or joint inventor should note that claim 1 recites the limitation, R1 is… phenyl-alkynyl- having 2 to 3 carbon atoms in the alkynyl chain, phenyl-alkenyl- having 1 to 3 carbon atoms in the alkenyl chain, phenyl-alkyl- having 1-3 carbon atoms in the alkyl chain and wherein the phenyl moiety may be further substituted by an oxygen or a sulphur atom in any position, where O and S, respectively, are indefinite, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of a substituted [1,2,4]triazolo[4,3-c]quinazoline of the Formula (I) made by the process for the preparation of a substituted [1,2,4]triazolo[4,3-c]quinazoline of the Formula (I).  Consequently, since incomplete valences are not permitted in the structure of the substituted [1,2,4]triazolo[4,3-c]quinazolines of the Formula (I) made by the process for the preparation of a substituted [1,2,4]triazolo[4,3-c]quinazoline of the Formula (I), an essential portion of the substituted [1,2,4]triazolo[4,3-c]quinazolines of the Formula (I) made by the process for the preparation of a substituted [1,2,4]triazolo[4,3-c]quinazoline of the Formula (I) is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the substituted [1,2,4]triazolo[4,3-c]quinazolines of the Formula (I) made by the process for the preparation of a substituted [1,2,4]triazolo[4,3-c]quinazoline of the Formula (I).  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 1, 10 and 11 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, under conditions sufficient to form…, with regard to Step 1, Step 2, Step 3, Step 4, Step 5, Step 6, and/or Step 7, respectively, is a relative phrase which renders the claims indefinite.  The phrase, under conditions sufficient to form…, is not defined by the claims, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 8, uses open language, such as for example, to define the phrase, under conditions sufficient to form, with respect to Step 2, as a compound of Formula (VI) can be formed by heating a compound of Formula (V), urea, and N-methyl-2-pyrrolidinone; however, neither the specification, nor the claims, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the process for the preparation of a substituted [1,2,4]triazolo[4,3-c]quinazoline of the Formula (I) has been rendered indefinite by the use of the phrase, under conditions sufficient to form…, with regard to Step 1, Step 2, Step 3, Step 4, Step 5, Step 6, and/or Step 7, respectively.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 16 and 19 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, under conditions sufficient to form…, with regard to Step 1, Step 2, Step 3, Step 4, Step 5, Step 6, and/or Step 7, respectively, is a relative phrase which renders the claims indefinite.  The phrase, under conditions sufficient to form…, is not defined by the claims, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 8, uses open language, such as for example, to define the phrase, under conditions sufficient to form, with respect to Step 2, as a compound of Formula (VI) can be formed by heating a compound of Formula (V), urea, and N-methyl-2-pyrrolidinone; however, neither the specification, nor the claims, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the process for the preparation of 9-benzyl-2-(p-tolyl)-2,6-dihydro-[1,2,4]triazolo[4,3-c]-quinazoline-3,5-dione of the Formula 12 has been rendered indefinite by the use of the phrase, under conditions sufficient to form…, with regard to Step 1, Step 2, Step 3, Step 4, Step 5, Step 6, and/or Step 7, respectively.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624